ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-033, concluding that MARY H. RICHARDSON of NEW BRUNSWICK, who was admitted to the bar of this State in 1987, should be suspended from the practice of law for a period of six months for violating RPC 1.15(a)(failure to safeguard funds), RPC 1.15(b)(failure to promptly deliver funds), RPC *2891.15(d) and Rule 1:21-6 (recordkeeping violations), RPC 3.2(failure to expedite litigation), RPC 3.2(a)(fairness to opposing party and counsel), RPC 4.1 (truthfulness in statements to others), RPC 8.4(b)(criminal conduct that reflects adversely on an attorney’s honesty, trustworthiness or fitness as a lawyer), RPC 8.4(c)(con-duct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d)(conduct prejudicial to the administration of justice); and good cause appearing;
It is ORDERED that MARY H. RICHARDSON is suspended from the practice of law for a period of six months and until the further Order of the Court, effective August 10, 2005; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.